Citation Nr: 0212031	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis 
and other lung disease (also claimed as secondary to exposure 
to mustard gas, mercury poisoning, and other gases).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for stomach infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  This case was previously before the 
Board in March 1999.  At that time, the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.

In a February 2002 letter, the veteran withdrew the portion 
of his claim attributing his bronchitis due to asbestos 
exposure.


FINDING OF FACT

Chronic bronchitis (and other lung disease) was not present 
during the veteran's military service and is not otherwise 
shown to be related to the veteran's military service or to 
any incident during service.


CONCLUSIONS OF LAW

1.  Chronic bronchitis (and other lung disease) was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A kidney disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  A chronic stomach infection was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  Further, the Board notes 
that the claims file contains relevant service and medical 
records, including a VA examiner's opinion that addressed the 
veteran's contentions in this case.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from chronic bronchitis 
and other lung disease as a result of exposure to toxic 
substances during service.

Service medical records reveal no complaints or treatment 
related to bronchitis.  The veteran's respiratory system was 
evaluated as normal on his March 1946 service separation 
examination; the chest X-ray was normal.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's service connection claim.  
The Board finds that the preponderance of the evidence is 
against a finding that the veteran's chronic bronchitis or 
other lung disease is related to his military service.  While 
it is clear that the veteran suffers from chronic bronchitis, 
the Board also notes that the evidence of record reveals that 
bronchitis was not shown until the 1960s.  While the Board 
does not doubt the sincerity of the veteran's belief and 
credible hearing testimony regarding a link between his 
bronchitis and his military service, the veteran is not 
competent to offer evidence which requires medical knowledge, 
such as a determination of etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board acknowledges that the veteran's private physician, 
in a March 2000 letter, essentially stated that the veteran's 
chronic bronchitis was related to toxic gas exposure during 
service.  The Board notes, however, that an October 2001 
letter from the Department of Defense indicated that the 
veteran's name was not located in the database concerning 
persons who may have been exposed during World War II to 
mustard gas and Lewisite during testing programs.  It was 
also noted that participation in standard chemical warfare 
defense training was required as a part of military training 
programs during World War II, and that research had not 
indicated a causal relationship between training exercises 
and adverse health conditions.  In short, the Board finds the 
veteran's private physician's March 2000 letter is based on 
the veteran's uncorroborated history and is of no probative 
value in this case.

The Board here observes that following a records review, a VA 
physician noted in a May 2002 letter that there appeared "to 
be no nexus between [the veteran's] bronchiectasis/chronic 
bronchitis and experience in service.  There is clear 
evidence, however, of a direct and causal link after 
service."

The veteran has also claimed that a service medical record 
entry dated in December 1943 (indicating that the veteran had 
catarrhal fever) was in fact an entry reflecting that the 
veteran had bronchitis at that time.  In support of this 
assertion, the veteran has submitted a July 1998 statement 
from a private physician stating that "Catarrhal" infection 
"was in fact bronchitis prior to World War II and up to the 
late 1950s."  The Board notes, however, that even assuming 
that the December 1943 entry reflected that the veteran had 
bronchitis, the veteran's claim would still fail, as there is 
no indication that it was chronic bronchitis, there is a 
total lack of complaints concerning bronchitis for the 
veteran's remaining two years of service, and the veteran's 
respiratory system was evaluated as normal at the March 1946 
separation examination.

The Board notes that the veteran has submitted multiple 
medical abstracts and articles in support of his claim.  The 
materials, however, did not specifically opine as to the 
relationship between the veteran's condition and his active 
duty service, and are therefore of limited value in this 
case.  See generally Sacks v. West, 11 Vet. App. 314 (1998).

In short, the May 2002 VA examiner's opinion based on a 
review of the record has considerable probative value and 
outweighs the veteran's unsupported assertions and his 
private physician's uncorroborated statement linking the 
veteran's bronchitis service.

The veteran's claim on appeal also includes the issues of 
entitlement to service connection for a kidney disorder and 
stomach infection caused by medications necessary for the 
treatment of chronic bronchitis.  As service connection for 
bronchitis has been denied, the claims of entitlement to 
service connection for a kidney disorder and stomach 
infection must also be denied.

As the preponderance of the evidence is against the veteran's 
service connection claims, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and the claims 
are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for chronic bronchitis and other lung 
disease is denied.

Service connection for a kidney disorder is denied.

Service connection for stomach infection is denied..




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

